Citation Nr: 1110144	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-03 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected anterior wedging at T-11 and T-12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1982 to June 1985.  
      
This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the disability rating for the Veteran's anterior wedging at T-11 and T-12 from zero to 20 percent, effective October 4, 2006.

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in September 2009.  The transcript of the hearing has been associated with the claims file and has been reviewed.  At the time of the hearing, the Veteran submitted additional evidence.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).

This matter was previously before the Board in April 2009 and in October 2009, at both of which times it was remanded for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

The Veteran has a thoracolumbar flexion of 45 degrees, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  Although there is functional loss upon motion of the thoracolumbar spine, the level of functional loss does not equate to favorable or unfavorable ankylosis of the entire thoracolumbar spine.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for anterior wedging at T-11 and T-12 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the January 2007 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the January 2007 VCAA notice letter prior to the April 2007 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With regard to the additional notice requirements for increased rating claims, as is the case here, VCAA letters dated in November 2008 and May 2009 were compliant with the decision of the U.S. Court of Appeals for Veterans Claims' (Court) decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, these letters advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his thoracic spine disorder.  In any event, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  The Veteran also was provided with VA examinations in connection with his claim.  Further, he and his representative have submitted statements in support of his claim.  In addition, the Veteran was afforded an opportunity to provide testimony at a videoconference hearing in September 2009.  There is no indication that any additional evidence remains outstanding; thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its April 2009 and October 2009 remands.  Specifically, in the April 2009 remand, the RO was instructed to provide the Veteran with a videoconference hearing as requested by the Veteran.  The videoconference hearing was held in September 2009.  Stegall v. West, 11 Vet. App. 268 (1998).

In the October 2009 remand, the RO was instructed to obtain any relevant and available VA and private treatment records and to provide the Veteran with a VA examination of his spine to determine the current severity of his back disorder.  The Board finds that the RO has complied with these instructions to the extent possible.  Specifically, the RO sent the Veteran a request for VA and private treatment records in January 2010, with no response from the Veteran.  The Board also finds the June 2010 VA examination report substantially complies with the October 2009 Board remand directives as the VA examiner responded to the questions posed in the October 2009 remand.  Stegall, 11 Vet. App. at 268.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, October 2005) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board now turns to the Veteran's 20 percent disability rating for anterior wedging at T11 and T12, which is rated under Diagnostic Code 5237 (lumbosacral or cervical strain).  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5237, lumbosacral or cervical strain is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A review of the evidence of record reveals no evidence of complaints of, or treatment for, the Veteran's back disorder in 2005.  An October 2006 private magnetic resonance imaging (MRI) study of the thoracic spine revealed mild compression deformities involving T9, T10, and T11 without evidence of bone marrow edema, suggesting that these were chronic in nature.  This resulted in kyphosis.  There also were hypertrophic osteophytes in the lower thoracic spine, resulting in impression upon the spinal cord at T9-T10 and T10-T11, flattening the ventral surface.  There also was abnormal signal within the T7 vertebral body thought to represent an atypical hemangioma.

A private treatment record from D. Saatman, M.D., dated in January 2007 revealed complaints of mid-back pain described as constant, sharp, and radiating.  The severity of pain was 8/10.  Bending and lifting worsened the condition.  There was back pain.  The neurological system was found to be within normal limits.  Motor and sensory examinations were normal.  Impression was thoracic spondylosis without myelopathy.

A February 2007 VA examination showed complaints of low back pain that did not radiate.  The pain was constant, sharp, and 10/10 in severity.  The Veteran reported no flare-ups.  He reported 5 incapacitating episodes within the previous 12 months, with each lasting 2 days.  However, no bed rest was prescribed by a physician.  The Veteran was able to walk without an assistive device.  He was able to walk 1 to 2 miles.  The Veteran reported that his back disorder only affected his abilities to engage in recreational activities and to drive.  He reported no missed days at work.  Physical examination of the spine showed a steady posture, normal gait, normal head position, and symmetry.  There was no evidence of tenderness, spasms, painful motion, non-organic physical findings, sensory changes, or motor changes.  Straight leg raising was positive at 45 degrees on the right side.  Range of motion of the thoracolumbar spine was 45 degrees in flexion, 15 degrees in extension, 25 degrees in right and left lateral flexion, and 15 degrees in right and left lateral rotation.  The range of motion was reduced due to pain and fatigue, but there was no additional change in range of motion with repetition.  The spine was not ankylosed.  X-ray of the lumbosacral spine was unremarkable.  

The Veteran was recently provided another VA examination in June 2010.  During this recent VA examination, the Veteran complained of increasing and constant, sharp lower thoracic spine pain that ranged from 7 to 10 in severity and that was made worse by activity and weight-bearing.  The Veteran used a lumbar support when not at work.  There was no history of hospitalization, surgery, or flare-ups.  The Veteran reported a history of numbness and paresthesias that were intermittent down both legs and did not follow any dermatomal distribution.  He also reported fatigue, decreased motion, stiffness, weakness, and spasms.  No incapacitating episodes of pain requiring prescribed bed rest were reported for the previous 12 months.  The Veteran did not walk with an assistive device, but his walking was limited to 25 yards.  

Inspection of the spine showed normal posture, head position, and gait.  It was symmetrical in appearance.  There was kyphosis, but no gibbus, lumbar lordosis, lumbar flattening, reverse lordosis, listing, scoliosis, or thoracolumbar spine ankylosis.  There was objective evidence of spasms, pain with motion, and tenderness, but not atrophy, guarding, or weakness.  The range of motion for the thoracolumbar spine was 45 degrees in flexion, with pain from 35 to 45 degrees; 20 degrees in extension, with pain throughout; 15 degrees in left and right lateral flexion, with pain throughout; and 15 degrees in left and right lateral rotation, with pain throughout.  There was objective evidence of pain with motion and of pain following repetitive motion.  However, there were no additional limitations after three repetitions of range of motion.  Reflex, sensory, and motor examinations were normal.  Lasegue's sign was negative.  The effects of the Veteran's back disorder were moderate on sexual activity, chores, and exercise.  It prevented the Veteran from participating in sports activities.  He had pain with driving and was required to stop every 15 to 30 minutes.  The Veteran had been employed by the VA hospital police for 2 to 5 years.  He lost 6 days of work due to his thoracic spine disorder.  The VA examiner opined that the Veteran was limited to sedentary employment and should avoid occupations that involved prolonged driving.  He could perform desk/computer work.

In this case, with regard to orthopedic manifestations of the Veteran's back disorder, the Board finds no basis to award a disability rating in excess of 20 percent.  38 C.F.R. § 4.7.  Particularly, the VA examinations in February 2007 and June 2010 found no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, warranting a higher 40-percent disability rating; or unfavorable ankylosis of the entire thoracolumbar spine, warranting a higher 50-percent evaluation.  See VA examination reports dated in February 2007 and June 2010.  Specifically, these examinations found the Veteran's forward flexion of the thoracolumbar spine to be 45 degrees. 

With regard to functional loss, the Veteran reported during the February 2007 VA examination that he was able to walk for 1 to 2 miles, and that only his abilities to engage in sexual activity and to drive were affected by his spine disorder.  During the June 2010 VA examination, the Veteran reported feeling pain with activity and weight-bearing.  He reported no incapacitating episodes or flare-ups.  He required no assistive device to walk.  While there was objective evidence of pain with motion and of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  There also was no objective evidence of atrophy, guarding, weakness, fatigue, or incoordination.  The Veteran's back disorder had an effect on sexual activity, chores, exercise, and driving.  Lasegue's sign was negative.  Overall, although the Veteran's functional loss is significant, all of the factors of functional loss discussed above simply do not cause favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

The Board also finds no evidence of neuropathy or radiculopathy of the lower extremities associated with the Veteran's thoracic spine disorder.  Sensory and motor examinations yielded normal results during the June 2010 VA examination.  See VA examination report dated in June 2010.  Thus, a separate rating for a neurological disorder of the lower extremities is unnecessary in this case.  Moreover, there was no allegation or evidence of intervertebral disc syndrome with incapacitating episodes. 

In summary, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's service-connected anterior wedging at T-11 and T-12.  38 C.F.R. § 4.3.  

The Board notes that the 20 percent rating it has continued for the Veteran's thoracic spine disorder is effective for the entire appellate period.  Because there has been no occasion during the appellate period in which the Veteran's thoracic spine disability has been more severe than 20 percent, as demonstrated by the Veteran's treatment records and examination results, there is no basis on which to stage the rating for the disability on appeal.  Hart, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's thoracic spine disorder markedly interferes with his ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  


ORDER

A disability rating in excess of 20 percent for anterior wedging at T-11 and T-12 is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


